Shulman, Judge.
The state appeals the grant of defendants’ motion to suppress contraband obtained pursuant to an alleged unlawful search and seizure. We affirm.
The state contends that the evidence adduced on the motion showed, without dispute, that the police officers were acting with the voluntary consent of defendant-Jordan in searching his van and the bag containing marijuana found inside the van. Defendants, however, presented evidence that the defendant Jordan did not freely and voluntarily consent to the search which led to the discovery of the marijuana.
“ ‘(W)here there is a conflict in the evidence on the motion to suppress, the ruling of the trial court will be upheld where there is evidence to authorize a finding in support of his order.’. . . [Cits.]” State v. Medders, 153 Ga. App. 680, 681 (266 SE2d 331).
In view of the conflicting evidence heard on the motion to *481suppress, which authorized the trial court to determine that defendant-Jordan did not, in fact, give his voluntary consent to the search in question, the trial court was authorized to grant defendants’ motion.
Submitted October 6, 1980
Decided November 17, 1980.
Thomas J. Charron, District Attorney, James T. Martin, Assistant District Attorney, for appellant.
Murray M. Silver, Gerald L. Talansky, for appellees.
Since we are affirming the judgment of the trial court for the reason stated above, we need not address the additional grounds raised by defendants for affirmance of the judgment below.

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.